HERSEY, Chief Judge.
Johnny Lee Bell petitions alternatively for writ of habeas corpus or writ of mandamus. Because immediate release is sought we treat the petition as one for habeas corpus. Shannon v. Mitchell, 460 So.2d 910 (Fla. 4th DCA 1984).
The petition is denied because (1) the challenge of the thirty-two-month aggravation is time-barred, section 947.173(1), Florida Statutes (1983), Myers v. Florida Parole and Probation Commission, 423 So.2d 481 (Fla. 1st DCA 1982); and (2) the record contains substantial competent evidence to support the sixty-month extension as being based upon institutional conduct and new information not available at the time of the initial interview. § 947.16(4), Fla.Stat. (1983).
GLICKSTEIN and WALDEN, JJ., concur.